694 S.E.2d 392 (2010)
SELF-HELP VENTURES FUND
v.
CUSTOM FINISH.
No. 434A09.
Supreme Court of North Carolina.
March 11, 2010.
Norman B. Smith, Greensboro, for Clarence W. Adams, et al.
Laurel E. Solomon, Durham, for Self-Help Ventures Fund.
Prior report: ___ N.C.App. ___, 682 S.E.2d 746.
The following order has been entered on the motion filed on the 28th of January 2010 by Defendants (Clarence and Gladys Adams) to Dismiss Appeal:
"Motion Allowed by order of the Court in conference this the 11th of March 2010."